Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, the prior art of record, specifically the prior art Wang et al. (US-20140278320-A1) teaches simulating human wearing PPE with article in the 3D modelling. The prior art Feld et al. (US-20010026272-A1) teaches simulating virtually wearing equipment with multiple articles on the 3D model and estimate and reduce the collision in between article. Additional prior arts O'Brien (US-20170206534-A1) teaches simulating virtually wearing PPE with multiple articles and put cost of PPE into consideration when configure the modelling. However, none of the prior art cited alone or in combination provides motivation to teach calculating a multi-PPE fitness score for each PPE set that is weighted based on safety implications of poorly fitting PPE. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 2-20, they are allowable due to their dependency to the independent Claims 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619